      Case 1:11-cr-00928-DLC Document 225 Filed 04/22/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :             11cr0928-01 (DLC)
                                       :
                -v-                    :                    ORDER
                                       :
HERNAN HURTADO,                        :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On April 21, defense counsel informed the Court a

disposition had been reached on the defendant’s specifications

of violation of supervised release.       Accordingly, it is hereby

     ORDERED that the April 30, 2021 conference shall proceed as

an admission and sentencing.      Any submissions contemplated by

the defendant shall be filed by April 26, 2021.         Any response by

the Government shall be filed by April 28.

     IT IS FURTHER ORDERED that, the defendant having consented

to a videoconference, the conference on April 30 shall proceed

via the Microsoft Teams videoconference platform.         To access the

conference, paste the following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_ZTEwMWJiNWEtYWZkMy00ZmI2LTg3OWYtYzNiNDU4ZDJmOD

Bm%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%22f281b8d8-5887-44a5-9566-

8c44f6aaf05d%22%7d
Case 1:11-cr-00928-DLC Document 225 Filed 04/22/21 Page 2 of 2
